                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF ALASKA



SOUTHEAST ALASKA
CONSERVATION COUNCIL, et al.,

                  Plaintiffs,
           v.

UNITED STATES FOREST SERVICE,                 Case No. 1:19-cv-00006-SLG
et al.,

                  Defendants.


          ORDER RE STIPULATED FEE SETTLEMENT AGREEMENT

      Before the Court at Docket 67 is the parties’ Stipulated Fee Settlement

Agreement. IT IS ORDERED that the Stipulation is APPROVED and the terms of the

stipulation are binding on the parties. IT IS FURTHER ORDERED that Plaintiffs’

Application for Attorney’s Fees and Expenses (Dkt. 60) is DENIED as moot.

      Dated this 12th day of April, 2021 at Anchorage, Alaska.

                                           /s/ Sharon L. Gleason
                                           UNITED STATES DISTRICT JUDGE




         Case 1:19-cv-00006-SLG Document 68 Filed 04/12/21 Page 1 of 1
